Citation Nr: 0318076	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  00-11 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1966 to 
February 1968.  He died in February 1999.  The appellant is 
his widow. 

The case is before the Board of Veterans' Appeals (Board) on 
appeal from March and May 1999 rating decisions by a Regional 
Office (RO) of the Department of Veteran's Affairs (VA).  A 
notice of disagreement was received in June 1999, a statement 
of the case was issued in May 2000 and a substantive appeal 
was received in June 2000.  A supplemental statement of the 
case was issued in March 2002.  The case was previously 
before the Board and in September 2002 the Board undertook 
additional development of the evidence.


REMAND

As noted above, in September 2002 the Board undertook 
additional development of the evidence in this case.  The 
Board has received additional medical evidence as a result of 
this development.  However, the RO has not reviewed this new 
evidence, and the appellant has not waived preliminary review 
by the RO.

With the above in mind, the Board notes that the United 
States Court of Appeals for the Federal Circuit recently 
invalidated a portion of a VA regulation dealing with 
development of the evidence by the Board.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  One reason for the 
Federal Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, it appears that preliminary review 
of the new evidence by the RO is necessary before the Board 
may proceed with appellate review.

In addition, the Board also notes that a psychiatrist who 
treated the veteran stated in a June 1999 letter that the 
veteran's service-connected Post Traumatic Stress Disorder 
(PTSD) interfered with his willingness to accept medical 
treatment and consequently contributed to the severity of his 
medical disease.  An April 2000 letter from the psychiatrist 
was to the effect that any disease which the veteran 
neglected because of his poor mental status could have been 
affected, but the psychiatrist could not determine which one 
was affected or to what degree.  In light of this, the Board 
feels it is appropriate to request a medical opinion in 
compliance with 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Forward the claims file to an 
appropriate VA medical doctor for review 
and an opinion as to whether the 
veteran's service-connected psychiatric 
disability materially caused or 
contributed to his death by renal cell 
carcinoma in February 1999.

2.  After undertaking any additional 
development deemed necessary by the RO, 
the RO should review the expanded record 
(to include all evidence received since 
the March 2002 supplemental statement of 
the case) and determine whether the 
benefits sought can be granted.  The 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




